— Motion to dismiss appeals granted, without costs. Since the appeals were taken more than 30 days after service of the orders appealed from, they were untimely taken (CPL 460.10). Appellant’s reliance upon People v Caruso (37 AD2d 532) and People v Jayson (31 AD2d 551) is misplaced since those cases involved interpretations of the former Code of Criminal Procedure which provided that the time to appeal commenced with service of the order with notice of entry (former Code Grim Pro, § 521). Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ., concur.